Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 7/5/2021 has been entered.   Claims 1-3, 5-17 and 19-22 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeten et al. (US 2015/0215348, hereinafter “Koeten”).
Regarding claim 15, Koeten discloses a computer-implemented method of identifying an entity, the method comprising: 
providing at least a first value and a second, different value to a respective first device and second device (Abstract, ¶ [0029]-[0033], [0039], i.e. providing first and second attributes to the corresponding identity services);
providing the entity, by the first and second devices, with the at least first and second values (Abstract, ¶ [0029]-[0033], [0036]-[0039], i.e. populating the virtual attributes fields of a virtual identity assigned to the user based on attributes at different identity services); and 
using the at least first and second values, by the entity, to identify the entity to an identifying entity (Abstract, ¶ [0029]-[0033], [0036]-[0039], i.e. authorizing the user to access applications if the user’s virtual attribute values from the virtual identity meets the conditions of the policy).
Regarding claim 16, Koeten discloses the method of claim 15, wherein the first and second devices are identified by the identifying entity prior to providing the at least a first and second values to the first and second devices (¶ [0035]-[0039]).
Regarding claim 17, Koeten discloses the method of claim 15, further comprising identifying the entity to the first and second devices prior to providing the first and second values to the entity (¶ [0035]-[0039]).

directly providing a first value, by an identifying entity, to the entity (Abstract, ¶ [0029]-[0033], [0036]-[0039]); 
providing a second value to at least a first device (Abstract, ¶ [0029]-[0033], [0036]-[0039]);
providing the second value, by the at lease first device, to the entity (Abstract, ¶ [0029]-[0033], [0036]-[0039]); and 
using, by the entity, the first and second values to identify the entity to an identifying entity (Abstract, ¶ [0029]-[0033], [0036]-[0039]).
Regarding claim 20, Koeten discloses the method of claim 15, wherein if the entity is identified by the identifying entity then the method comprises at least one of: registering, enlisting and enrolling the entity with at least one of: a network, a platform, a server, a service and an application (¶ [0035]-[0039]).
Regarding claim 21, Koeten discloses the method of claim 19, wherein if the entity is identified by the identifying entity then the method comprises at least one of: registering, enlisting and enrolling the entity with at least one of: a network, a platform, a server, a service and an application (¶ [0035]-[0039]).
Regarding claim 22, Koeten discloses the method of claim 15, wherein the entity is a device (FIG. 1, ¶ [0035]-[0039]).
Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435